Citation Nr: 0116987	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  96-27 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
ankle injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1973 to 
July 1975.  



This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1996 and subsequent rating decisions from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) that continued a 10 percent rating for a right 
ankle injury.  


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
change in the law is applicable to all claims filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown , 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Because the effect of the veteran's right ankle disability 
upon his employability is key to the analysis of entitlement 
to an increased rating, this case must be remanded to obtain 
the veteran's employment history, Social Security Disability 
(SSD) and additional VA medical records, and a current VA 
examination.  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  

The VA has a duty to assist the veteran in obtaining 
employment records to confirm his work status.  The veteran 
was hospitalized from December 1995 to April 1997 for 
treatment of chronic paranoid schizophrenia, and a June 1997 
phone contact report shows that he had worked as a runner in 
a VA incentive program.  At VA clinic visits from April 1998 
to January 1999, the veteran reported going back and forth 
between the VA incentive program and a VA sheltered workshop 
program where he earned income counting wooden pieces and 
bottles of glue into bags for use in occupational therapy 
programs.  Since 1994, it is unclear how many hours per week 
he has worked or how much income he has earned and whether he 
has had any work absences due to his right ankle disability 
or another disability.  Under 38 C.F.R. § 4.16(a) (2000), 
marginal employment shall not be considered substantially 
gainful employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  Id.  The 
Secretary shall make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  Nothing precludes the Secretary from 
providing such other assistance under subsection (a) to a 
claimant in substantiating a claim as the Secretary considers 
appropriate.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).   





The VA has a duty to assist the veteran in obtaining his SSD 
records and additional VA medical records.  A March 1990 
notice from the Social Security Administration shows that the 
veteran received SSD income.  Yet, the record does not show 
that the veteran's SSD records, including medical records, 
were obtained or confirmed as unavailable.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  Although the veteran reported monthly visits to a 
VA podiatrist, the record does not show that VA medical 
records since February 1999 were obtained or confirmed as 
unavailable.  Any VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The VA has a duty to assist the veteran in obtaining a VA 
examination.  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a claim if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  A VA examination is necessary to 
determine the current level of impairment attributable to the 
right ankle disability because the last VA examination took 
place in January 1999, over two years ago.  To constitute a 
useful and pertinent rating tool, rating examinations must be 
sufficiently contemporaneous to allow adjudicators to make an 
informed decision regarding the veteran's current level of 
impairment.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of all employment since 
1994, and he should also be requested to 
submit his W-2 forms since 1994.  After 
securing any necessary authorizations or 
releases, the RO should request and 
associate with the claims file the 
veteran's employment records since 1994 
from the veteran's employer(s).  Failures 
to respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for a right ankle disability 
since 1994.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file copies of the veteran's 
complete treatment reports from all 
sources, including VA treatment records 
since February 1999 and SSD and related 
medical records, which have not been 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

3.  The veteran should be afforded the 
appropriate VA examination to determine 
the severity of his right ankle 
disability.  Any further indicated 
special studies should be conducted.  
Failure of the veteran to report for a 
scheduled examination without good cause 
could result in the denial of a claim.  
38 C.F.R. § 3.655 (2000).  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner(s) prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  The 
examiner(s) should take specific note of 
the veteran's reported and documented 
employment and medical history since 
1997.  

The examiner should then offer a medical 
opinion as to: a) a full description of 
the effects of the right ankle disability 
upon the veteran's ordinary activity; 
b) whether pain could significantly limit 
functional ability during flare-ups or 
when the right ankle is used repeatedly 
over a period of time; c) loss of range 
of motion of the right ankle portrayed in 
terms of the degrees of additional range 
of motion loss due to pain on use or 
during flare-ups; and d) if present, note 
crepitation, less or more movement than 
normal, weakened movement, excess 
fatigability, incoordination and impaired 
ability to execute skilled movement 
smoothly, pain on movement, swelling, 
deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, 
and interference with sitting, standing, 
and weight-bearing.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  The RO should review the 
requested examination report and medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for a rating in 
excess of 10 percent for a right ankle 
disability based upon the entire evidence 
of record.  All pertinent law, 
regulations, and Court decisions should 
be considered.  If the veteran's claim 
remains in a denied status, he and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

6.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 



